                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 CHRISTOPHER WATSON                                                           CIVIL ACTION
 #1000277867

 VERSUS                                                                          NO. 19-00911

 JEFFERSON PARISH                                                           SECTION: “B”(3)
 CORRECTIONAL CENTER, ET AL.



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s claim against the Jefferson Parish Correctional Center is

DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that plaintiff’s claim against CorrectHealth Jefferson, LLC,

is DISMISSED WITHOUT PREJUDICE.

       New Orleans, Louisiana, this 22nd day of March, 2019.




                                            __________________________________________
                                            SENIOR UNITED STATES DISTRICT JUDGE
